DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-14, 16, and 21-22 are pending.
Applicants' Appeal Briefs, filed on 03/11/2020 and 09/15/2020, have been fully considered and they are deemed to be persuasive after a decision by the Patent Trial and Appeal Board. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of restoring skeletal muscle weight and loss of skeletal muscle weight associated with cancer-induced cachexia by administering a composition comprising compound AR-42.
The closest prior art found, Chung teaches the treatment of gastrointestinal distress by administering an HDAC inhibitor (see abstract).  Chung teaches treating cachexia and cancer-related fatigue by administering an HDAC inhibitor (see claim 22).
However, Chung does not teach restoring skeletal muscle weight in a mammal having cancer and loss of skeletal muscle weight associated with cancer-induced cachexia by administering AR-42.  Chung does not teach administering AR-42 at the claimed amounts.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-14, 16, and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629